778 F. Supp. 2d 157 (2010)
DISNEY ENTERPRISES, INC., et al., Plaintiffs,
v.
AWAY DISCOUNT, et al., Defendants.
Civil No.: 07-1493 (DRD).
United States District Court, D. Puerto Rico.
September 20, 2010.
*159 Arturo Diaz-Angueira, Marta L. Rivera-Ruiz, Cancio, Nadal, Rivera & Diaz, San Juan, PR, Larry Staton, Jr., Michael W.O. Holihan, Holihan Law, Maitland, FL, for Plaintiffs.
Sonia Del Mar Vega-Vazquez, Rodriguez & Rodriguez, Bayamon, PR, for Defendants.

ORDER REGARDING DAMAGES AND PERMANENT INJUNCTION
DANIEL R. DOMINGUEZ, District Judge.
Upon consideration of Plaintiffs Disney Enterprises, Inc., Sanrio, Inc., Warner Bros. Entertainment Inc., Hanna-Barbara Productions, Inc., DC Comics, Nike, Inc. and Oakley, Inc., Motion for Summary Judgment against Defendant Nader Ibrahim d/b/a Tienda La Unica (hereinafter "Summary Judgment Defendant"), as well as Plaintiffs' Motion for Default Judgment against Defendants Hector J. Rodriguez Ramos d/b/a Away Discount, Ada L. Cabrero Arroyo d/b/a Bordados Ada, Los Angeles Gift Shop, Jesus R. Fortis Ahorrio d/b/a Mundo de Curiosidades, Rolando Rodriguez Oyola d/b/a Oscar Imports, Ana G. Acevedo Burgos d/b/a Tienda AG Little Store, Tienda Fun & Happy, Tienda La Peseta, and Torrecillas Gas Station (hereinafter collectively referred to as "Default Judgment Defendants")(the Summary Judgment Defendant and Default Judgment Defendants will collectively be referred to as "Defendants"), wherein Plaintiffs requested that the Court to award statutory damages against the Defendants under the Copyright Act, 17 U.S.C. § 501 et seq., and Lanham Act, 15 U.S.C. § 1117(c), together with a Permanent Injunction and related relief, and after holding a damages hearing, this Court makes the following findings and rulings of law.

PROCEDURAL HISTORY
Plaintiffs initiated the present action on June 11, 2007. Plaintiffs' Complaint states causes of action against the Defendants for trademark infringement, copyright infringement, and unfair competition under the laws of the United States. At that time the Plaintiffs sought a Temporary Restraining Order, Seizure Order and Show Cause Order for Entry of Preliminary Injunction. These motions were supported by sworn testimony from each of the Plaintiffs that they owned the exclusive rights to the trademarks and copyrighted properties identified on Exhibits A and B, as well assertions that none of the defendants named in the present action were authorized to manufacture, distribute, sell, or offer for sale merchandise bearing their trademarks and copyrighted properties. See Aggregate Exhibit "D" to the Complaint, incorporated herein by reference. Additionally, Plaintiffs provided the sworn testimony of their investigators who had purchased sample pieces of counterfeit *160 merchandise from each of the Defendants, which were attached to their declarations. See Aggregate Exhibit "E" to the Complaint, incorporated herein by reference.
Pursuant to this Court's June 14, 2007 Order, the U.S. Marshal's Service served the Complaint, Temporary Restraining Order and Seizure in this matter on Defendants named in the Complaint on June 16, 2007. On July 24, 2007 the Court entered a Preliminary Injunction against each of the Defendants. The Default Defendants never filed any answer to the Complaint, or otherwise defended this matter. As a result, defaults were entered against the Default Defendants on October 12, 2007, January 10, 2008 and February 14, 2008 (Docket Nos. 87, 95 and 98). On August 20, 2010, 2010 WL 3372704, this Court entered an Order of Summary Judgment against Nader Ibrahim d/b/a Tienda La Unica (Docket No. 202). In that order, the Court also ordered that the hearing regarding Plaintiffs' request for statutory damages be held on August 31, 2010. A hearing on statutory damages was subsequently held on September 1, 2010[1] as to both the Summary Judgment Defendant and Default Judgment Defendants

DEFAULT JUDGMENT
The Clerk of Court has entered default against Default Judgment Defendants Bordados Ada, Mundo de Curiosidades, Oscar Imports, Away Discount, Tienda AG Little Store, Tienda Fun & Happy, Los Angeles Gift Shop, Tienda La Peseta and Torrecillas Gas Station. "The default of a defendant constitutes an admission of all facts well-pleaded in the complaint." Metropolitan Life Ins. Co. v. Colon Rivera, 204 F. Supp. 2d 273, 274-75 (D.P.R.2002) (citing Banco Bilbao Vizcaya Argentaria v. Family Rest., Inc. (In re The Home Rest., Inc.), 285 F.3d 111, 114 (1st Cir.2002) ("a party gives up right to contest liability `when it declines to participate in the judicial process'")); see also Thomson v. Wooster, 114 U.S. 104, 110, 5 S. Ct. 788, 29 L. Ed. 105 (1985) (a default constitutes an acceptance by the party constituting a "confession of the action," accepting all well-pleaded facts of the complaint); see also Franco v. Selective Ins. Co., 184 F.3d 4, 9 n. 3 (1st Cir.1999) ("[a] party who defaults is taken to have conceded the truth of the factual allegations in the complaint"); see also Goldman, Antonetti, Ferraiuoli, Axtmayer & Hertell v. Medfit Int'l, Inc., 982 F.2d 686, 693 (1st Cir.1993) ("an entry of default against a defendant establishes the defendant's liability"); see also Brockton Savings Bank v. Peat, Marwick, Mitchell & Co., 771 F.2d 5, 13 (1st Cir.1985) ("there is no question that, default having been entered, each of [plaintiff's] allegations of fact must be taken as true and each of its [] claims must be considered established as a matter of law") cert. denied 475 U.S. 1018, 106 S. Ct. 1204, 89 L. Ed. 2d 317 (1986); see also Eisler v. Stritzler, 535 F.2d 148, 153 (1st Cir.1976) ("[t]he default judgment on the well-pleaded allegations in plaintiffs complaint established . . . defendant's liability"); see also Caribbean Prod. Exchg. v. Caribe Hydro-Trailer, Inc., 65 F.R.D. 46, 48 (D.P.R.1974) ("It is the law that once a default is entered, a defendant on default has no former standing to contest the factual allegations of plaintiff's claim for relief. . . Defendant is deemed to have admitted all well pleaded allegations in the complaint. At the most, all that defendant can *161 do is question the extent of the damages suffered by the plaintiff.") Having defaulted, the aforementioned Default Judgment Defendants thus admitted the wellpleaded facts of the complaint and these Defendants could only question the extent of the damages which Plaintiffs suffered. See Goldman, Antonetti, 982 F.2d at 686. Defendants failed to do so at the hearing regarding damages.

STATUTORY DAMAGES
This Court has wide discretion when determining a proper statutory damages award. Plaintiffs have elected to recover statutory damages pursuant to 15 U.S.C. § 1117(c), which authorizes statutory damages of no less than $1,000 or more than $200,000 per counterfeit mark per type of goods or services sold, offered for sale, or distributed, as the court considers just. If the Court finds that the use of the counterfeit mark was willful, the Court may award up to $2,000,000 per counterfeit mark per type of goods or services sold, offered for sale, or distributed, as the court considers just. Bebe Studio, Inc. v. Zakkos, Civ. 08-1462, 2009 WL 5215374 at *3 (D.P.R. Dec. 28, 2009).
In applying this statute, courts have noted "[t]he 1996 Act limited its textual guidance purposefully . . . specifically provid[ing] for broad judicial discretion in instructing that `as the court considers just,' it can order awards anywhere from [$1,000] to [$200,000], with the maximum increasing to [$2,000,000] for `willful' violations." Sara Lee Corporation v. Bags of New York, Inc., 36 F. Supp. 2d 161, 166 (S.D.N.Y.1999). Further, the First Circuit has held that "[s]tatutory damages are not meant to be merely compensatory or restitutionary. The statutory award is also meant to discourage wrongful conduct. That is why the statute permits consideration of . . . additional damages where an infringement is willful." Venegas-Hernandez v. Sonolux Records, 370 F.3d 183, 195 (1st Cir.2004). The Sara Lee court also noted that courts should look to the long history of application of statutory damages under the Copyright Act. Id.; see Polo Ralph Lauren, L.P. v. 3M Trading Co., Inc., Civ. 97-4824, 1999 WL 33740332 at *4-5 (S.D.N.Y. March 23, 1999); see also Louis Vuitton Malletier & Oakley, Inc. v. Veit, 211 F. Supp. 2d 567, 583 (E.D.Pa.2002); see also Commercial Law League of America, Inc. v. George, Kennedy & Sullivan, LLC, Civ. 07-0315, 2007 WL 2710479 at *3 (S.D.Tx., 2007) ("courts have found guidance in an analogous statutory damages provision in the Copyright Act, 17 U.S.C. § 504(c)").
Pursuant to 17 U.S.C. § 504, a successful plaintiff in a copyright infringement action is entitled to the defendant's profits or to the plaintiffs damages or, in the alternative, statutory damages. A copyright owner has the sole election to demand statutory damages. Moreover, statutory damages are awarded per copyrighted work infringed in an amount not less than $750 and not greater than $30,000. See 17 U.S.C. § 504(c)(1). Further, if the court finds that the defendant willfully infringed the plaintiffs' copyrights, the court, at its discretion, may raise the statutory award to $150,000 per work infringed. 17 U.S.C. § 405(c)(2).
Under the Copyright Act, a court must calculate statutory damages according to the number of separately copyrightable works infringed and not on the number of infringements as:
Under § 504(c) the total number of "awards" of statutory damages that a plaintiff may recover in any given action against a single defendant depends on the number of works that are infringed and the number of individually liable *162 infringers and is unaffected by the number of infringements of those works.
Venegas-Hernandez v. Sonolux Records, 370 F.3d 183, 192-93 (1st Cir.2004) (quoting Mason v. Montgomery Data, Inc., 967 F.2d 135, 143-44 (5th Cir.1992)).
This Court has already determined the issue of liability and conducted a damages hearing in order to determine the specific monetary amount that was to be assessed to each Defendant. Plaintiffs indicated that they were aware of the prior decision in the case of Video Café, Inc. TVKO, Inc. v. Fulano de Tal d/b/a Negocio I, 961 F. Supp. 23, 42 U.S.P.Q.2d (BNA) 1633 (D.P.R.1997), which held that differences between the actions of various defendants may place them at varying levels of culpability for purposes of imposing statutory damages. With this in mind, Plaintiffs divided Defendants into two groups. The first group of Defendants includes those selling or trafficking in the largest quantities of counterfeit merchandise, manufacturing counterfeit merchandise, or those who are recidivists who have been repeatedly identified in these types of actions as trafficking in counterfeit goods. This group of Defendants has been classified as Wholesalers. The remaining Defendants were classified as Retailers, which was determined by the size of the operation as well as the amount of counterfeit merchandise seized. The evidence supporting these conclusions was included in the seizure inventory forms for each Defendant, the declarations of Plaintiffs' investigators attached as Exhibit "D" to the Complaint, and/or Plaintiffs' counsel's declaration which lists prior actions in which the recidivist defendants have been previously identified as selling counterfeit merchandise. See Complaint, Exhibit "F".
The Court heard testimony from the Plaintiffs' investigator, Jose Morrero (hereinafter referred to as "Investigator Morrero"), through which the Plaintiffs presented seizure inventories as well as photographic evidence of seized merchandise. See attached Plaintiffs' Exhibit List referred to as Exhibit 1 to this Order. The testimony of Investigator Morrero included the types of merchandise seized at each Defendant's location, a detailed description of the location, Investigator Morrero's past experience with each Defendant in reference to their classification as a Wholesaler or a Retailer and, finally, the specific copyrights and trademarks that were infringed by each of the Defendants. An Index of Plaintiffs' copyrighted properties and trademarks is attached to the Permanent Injunction as Exhibit 2. After an evaluation of each individual Defendant's liability, and after hearing the testimony of Mr. Morrero and argument of counsel, the following statutory damages are hereby awarded:
IT IS ORDERED that judgment shall be entered against these Defendants and in favor of the Plaintiffs as specified below:


  1. Nader Ibrahim d/b/a Tienda la UnicaWHOLESALER
  To Disney Enterprises, Inc.
  For violation of its "Winnie the Pooh" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $ 10,000.00
  For violation of its "Winnie the Pooh" trademark, pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  To Sanrio, Inc.



*163
  For violation of its "Hello Kitty" copyright, pursuant to 17 U.S.C. § 504     $ 10,000.00
  For violation of its "Hello Kitty" trademark, pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  To Warner Bros. Entertainment Inc.
  For violation of its "Tweety" trademark, pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 75,000.00
  To DC Comics
  For violation of its "Superman" trademark, pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  To Nike, Inc.
  For violation of its "Nike" trademark, pursuant to 15 U.S.C. § 1117(c)(1)
and (2)                                                                              $ 75,000.00
  To Oakley, Inc.
  For violation of its stylized "O" trademark, pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  Total Judgment entered against Nader Ibrahim d/b/a Tienda la Unica                 $470,000.00
  2. Ada L. Cabrero Arroyo d/b/a Bordados
     AdaWHOLESALER
  To Disney Enterprises, Inc.
  For violation of its "Winnie the Pooh" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $ 10,000.00
  For violation of its "Tigger" copyright, pursuant to 17 U.S.C. § 504          $ 10,000.00
  For violation of its "Winnie the Pooh" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  For violation of its "Tigger" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 75,000.00
  For violation of its "Roo" trademark pursuant to 15 U.S.C. § 1117(c)(1) and
  (2)                                                                                $ 75,000.00
  For violation of its "Piglet" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 75,000.00
  Total Judgment entered against Ada L. Cabrero Arroyo d/b/a Bordados
  Ada                                                                                $320,000.00
  3. Jesus R. Fortis Ahorrio d/b/a Mundo
     de CuriosidadesWHOLESALER
  To Disney Enterprises, Inc.



*164
  For violation of its "Finding Nemo" copyright, pursuant to 17 U.S.C. § 504    $ 10,000.00
  For violation of its "Mickey Mouse" copyright, pursuant to 17 U.S.C. § 504    $ 10,000.00
  For violation of its "Minnie Mouse" copyright, pursuant to 17 U.S.C. § 504    $ 10,000.00
  For violation of its "Disney Princess" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $ 10,000.00
  For violation of its "Winnie the Pooh" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $ 10,000.00
  For violation of its "Tinkerbell" copyright, pursuant to 17 U.S.C. § 504      $ 10,000.00
  For violation of its "Finding Nemo" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  For violation of its "Mickey Mouse" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  For violation of its "Minnie Mouse" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  For violation of its "Disney Princess" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  For violation of its "Winnie the Pooh" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  For violation of its "Tinkerbell" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  To Sanrio, Inc.
  For violation of its "Hello Kitty" copyright, pursuant to 17 U.S.C. § 504     $ 10,000.00
  For violation of its "Hello Kitty" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  To Warner Bros. Entertainment Inc.
  For violation of its "Tweety" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 75,000.00
  To Hanna-Barbera Productions, Inc.
  For violation of its "Scooby-Doo" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  To DC Comics
  For violation of its "Superman" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  For violation of its "S logo" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 75,000.00



*165
  Total Judgment entered against Jesus R. Fortis Ahorrio d/b/a Mundo de
  Curiosidades                                                                       $895,000.00
  4. Rolando Rodriguez Oyola d/b/a Oscar
     ImportsWHOLESALER
  To Warner Bros. Entertainment Inc.
  For violation of its "Tweety" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 75,000.00
  To Nike, Inc.
  For violation of its "Nike" trademark pursuant to 15 U.S.C. § 1117(c)(1) and
  (2)                                                                                $ 75,000.00
  For violation of its "Swoosh" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 75,000.00
  To Oakley, Inc.
  For violation of its "Oakley" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 75,000.00
  For violation of its stylized "O" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  To Sanrio, Inc.
  For violation of its "Hello Kitty" copyright, pursuant to 17 U.S.C. § 504     $ 10,000.00
  For violation of its "Hello Kitty" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 75,000.00
  Total Judgment entered against Rolando Rodriguez Oyola d/b/a Oscar
  Imports                                                                            $460,000.00
  5. Hector J. Rodriguez Ramos d/b/a
     Away DiscountRETAILER
  To Disney Enterprises, Inc.
  For violation of its "Mickey Mouse" copyright, pursuant to 17 U.S.C. § 504    $  5,000.00
  For violation of its "Minnie Mouse" copyright, pursuant to 17 U.S.C. § 504    $  5,000.00
  For violation of its "Winnie the Pooh" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $  5,000.00
  For violation of its "Disney Princess" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $  5,000.00
  For violation of its "Cars" copyright, pursuant to 17 U.S.C. § 504            $  5,000.00
  For violation of its "Tinkerbell" copyright, pursuant to 17 U.S.C. § 504      $  5,000.00
  For violation of its "Pluto" copyright, pursuant to 17 U.S.C. § 504           $  5,000.00



*166
  For violation of its "Cars" trademark Pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  For violation of its "Disney Princess" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Mickey Mouse" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Minnie Mouse" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Tinkerbell" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Pluto" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  For violation of its "Winnie the Pooh" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  To Sanrio, Inc.
  For violation of its "Hello Kitty" copyright, pursuant to 17 U.S.C. § 504     $  5,000.00
  For violation of its "Hello Kitty" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  To Warner Bros. Entertainment Inc.
  For violation of its "Tweety" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  To DC Comics
  For violation of its "Batman" trademark Pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  Total Judgment entered against Hector J. Rodriguez Ramos d/b/a Away
  Discount                                                                           $140,000.00
  6. Ana G. Acevedo Burgos d/b/a Tienda
     AG Little StoreRETAILER
  To Disney Enterprises, Inc.
  For violation of its "Cars" copyright, pursuant to 17 U.S.C. § 504            $  5,000.00
  For violation of its "Tinkerbell" copyright, pursuant to 17 U.S.C. § 504      $  5,000.00
  For violation of its "Disney Princess" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $  5,000.00
  For violation of its "Snow White" copyright, pursuant to 17 U.S.C. § 504      $  5,000.00
  For violation of its "Winnie the Pooh" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $  5,000.00



*167
  For violation of its "Tigger" copyright, pursuant to 17 U.S.C. § 504          $  5,000.00
  For violation of its "Finding Nemo" copyright, pursuant to 17 U.S.C. § 504    $  5,000.00
  For violation of its "Cars" trademark pursuant to 15 U.S.C. § 1117(c)(1) and
  (2)                                                                                $ 10,000.00
  For violation of its "Tinkerbell" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Disney Princess" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Snow White" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Winnie the Pooh" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Tigger" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  For violation of its "Finding Nemo" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  To Warner Bros. Entertainment Inc.
  For violation of its "Tweety" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  To Sanrio, Inc.
  For violation of its "Hello Kitty" copyright, pursuant to 17 U.S.C. § 504     $  5,000.00
  For violation of its "Hello Kitty" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  Total Judgment entered against Ana G. Acevedo Burgos d/b/a Tienda
  AG Little Store                                                                    $130,000.00
  7. Tienda Fun & HappyRETAILER
     To Disney Enterprises, Inc.
  For violation of its "Winnie the Pooh" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $  5,000.00
  For violation of its "Tigger" copyright, pursuant to 17 U.S.C. § 504          $  5,000.00
  For violation of its "Tinkerbell" copyright, pursuant to 17 U.S.C. § 504      $  5,000.00
  For violation of its "Disney Princess" copyright, pursuant to 17 U.S.C.
  § 504                                                                         $  5,000.00
  For violation of its "Cars" copyright, pursuant to 17 U.S.C. § 504            $  5,000.00



*168
  For violation of its "Winnie the Pooh" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Tigger" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  For violation of its "Eeyore" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  For violation of its "Piglet" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  For violation of its "Tinkerbell" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Disney Princess" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Cars" trademark pursuant to 15 U.S.C. § 1117(c)(1) and
  (2)                                                                                $ 10,000.00
  To Sanrio, Inc.
  For violation of its "Hello Kitty" copyright, pursuant to 17 U.S.C. § 504     $  5,000.00
  For violation of its "Hello Kitty" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  Total Judgment entered against Tienda Fun & Happy                                  $110,000.00
  8. Los Angeles Gift ShopRETAILER
  To Disney Enterprises, Inc.
  For violation of its "Snow White" copyright, pursuant to 17 U.S.C. § 504      $  5,000.00
  For violation of its "Cars" Copyright pursuant to 17 U.S.C. § 504             $  5,000.00
  For violation of its "Snow White" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Cars" trademark pursuant to 15 U.S.C. § 1117(c)(1) and
  (2)                                                                                $ 10,000.00
  To Sanrio, Inc.
  For violation of its "Hello Kitty" copyright, pursuant to 17 U.S.C. § 504
  $5,000.00
  For violation of its "Hello Kitty" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  To Warner Bros. Entertainment Inc.
  For violation of its "Tweety" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  To DC Comics



*169
  For violation of its "Batman" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  To Nike, Inc.
  For violation of its "Nike" trademark pursuant to 15 U.S.C. § 1117(c)(1) and
  (2)                                                                                $ 10,000.00
  For violation of its "Swoosh" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2) $10,000.00
  Total Judgment entered against Los Angeles Gift Shop                               $ 85,000.00
  9> Tienda La PesetaRETAILER
  To Sanrio, Inc.
  For violation of its "Hello Kitty" copyright, pursuant to 17 U.S.C. § 504     $  5,000.00
  For violation of its "Hello Kitty" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  To Nike, Inc.
  For violation of its "Nike" trademark pursuant to 15 U.S.C. § 1117(c)(1) and
  (2)                                                                                $ 10,000.00
  For violation of its ."Swoosh" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  Total Judgment entered against Tienda La Peseta                                    $ 35,000.00
  10. Torrecillas Gas Station&RETAILER
  To Disney Enterprises, Inc.
  For violation of its "Mickey Mouse" copyright, pursuant to 17 U.S.C. § 504    $  5,000.00
  For violation of its "Minnie Mouse" copyright, pursuant to 17 U.S.C. § 504    $  5,000.00
  For violation of its "Mickey Mouse" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  For violation of its "Minnie Mouse" trademark pursuant to 15 U.S.C.
  § 1117(c)(1) and (2)                                                          $ 10,000.00
  To Nike, Inc.
  For violation of its "Nike" trademark pursuant to 15 U.S.C. § 1117(c)(1) and
  (2)                                                                                $ 10,000.00
  For violation of its "Swoosh" trademark pursuant to 15 U.S.C. § 1117(c)(1)
  and (2)                                                                            $ 10,000.00
  Total Judgment entered against Torrecillas Gas Station                             $ 50,000.00

*170 IT IS FURTHER ORDERED that:
A Permanent Injunction is entered against Defendants Nader Ibrahim d/b/a Tienda la Unica, Hector J. Rodriguez Ramos d/b/a Away Discount, Ada L. Cabrero Arroyo d/b/a Bordados Ada, Los Angeles Gift Shop, Jesus R. Fortis Ahorrio d/b/a Mundo de Curiosidades, Rolando Rodriguez Oyola d/b/a Oscar Imports, Ana G. Acevedo Burgos d/b/a Tienda AG Little Store, Tienda Fun & Happy, Tienda La Peseta, and Torrecillas Gas Station, pursuant to Fed. R.Civ.P. 65, forever enjoining these Defendants, their officers, agents, servants, employees, and attorneys and upon those persons in active concert or participation with them:
a. From manufacturing, procuring, distributing shipping, retailing, selling, advertising or trafficking, in any merchandise, including apparel, sunglasses, bags, jewelry, toys and/or related merchandise, not authorized by Plaintiffs, bearing unauthorized simulations, reproductions, counterfeits, copies or colorable imitations of Plaintiffs' Trademarks, or bearing a design or image which is of a substantially similar appearance to Plaintiffs' copyrights listed on Exhibit "A" to the Complaint and attached here as Exhibit "2";
b. From passing off, inducing, or enabling others to sell or pass off as authentic products produced by Plaintiffs or otherwise authorized by Plaintiffs, or any product not manufactured by Plaintiffs or produced under the control or supervision of Plaintiffs and approved by Plaintiffs, which utilized any of Plaintiffs' trademarks or copyrights listed on Exhibit "A" to the Complaint and attached here as Exhibit "2";
c. From committing any act calculated to cause purchasers to believe that Defendants' products are those sold under the control and supervision of Plaintiffs, or are sponsored, approved, or guaranteed by Plaintiffs, or are connected with and produced under the control or supervision of Plaintiffs;
d. From further diluting and infringing Plaintiffs trademarks and copyrights and damaging their goodwill;
e. From causing, aiding, and/or abetting any other person from doing
IT IS FURTHER ORDERED that all counterfeit merchandise seized from the above noted Defendants pursuant to this Court's June 14, 2007 Order, and currently in Plaintiffs' control may be destroyed or otherwise disposed of as Plaintiffs deem appropriate no sooner than 120 days from entry of this Order and no later than 150 days from entry of this Order.
IT IS FURTHER ORDERED that the bond filed by Plaintiffs in the amount of $75,000,000 as required by the Court's June 14, 2007 Order is hereby fully discharged.
IT IS FURTHER ORDERED
That this Court shall retain jurisdiction of this action for the purposes of enforcing the provisions of the Permanent Injunction and Order by way of contempt or otherwise.
Judgment shall be entered accordingly as to each Defendant.
IT IS SO ORDERED.
        EXHIBIT "1"
UNITED STATES DISTRICT COURT
    FOR THE DISTRICT OF
       PUERTO RICO
DISNEY ENTERPRISES, INC. ET AL
*171
V.                      PLAINTIFFS' EXHIBIT LIST
AWAY DISCOUNT, ET AL    CV. 07-1493(DRD)


|--------------------------------------|-------------------------------|------------------------|
| PRESIDING JUDGE                      | PLANTIFFS' ATTORNEYS          | DEFENDANTS' ATTORNEYS  |
| Bruce J. McGiverin,                  | Michael Holihan               |                        |
| U.S. Magistrate Judge.               | Marta Rivera-Ruiz             | (None)                 |
|                                      | Hailey Peterson               |                        |
|--------------------------------------|-------------------------------|------------------------|
| (TYPE OF HEARING)                    | COURT REPORTER                | COURTROOM DEPUTY       |
| Hearing in Default to Assess         |                               |                        |
| Damages held on 8/31/2010            | Yvette Richardson             | Jyoti Mehta-Lopez      |
|------|---------|----------|----------|--------------------------------------------------------|
| FLTF |  DATE   |  MARKED  | ADMITTED |                     DESCRIPTION OF EXHIBITS            |
| No.  | CFFERED |   ID     |   EXH.   |                                                        |
|----------------|----------|----------|--------------------------------------------------------|
|   1  | 8/31/10 |   EXH    | 8/31/10  | Seizure inventory - Tienda La Ùnica             |
|------|---------|----------|----------|--------------------------------------------------------|
|   2  | 8/31/10 |   EXH    | 8/31/10  | Photos of items seized - Tienda La Ùnica        |
|------|---------|----------|----------|--------------------------------------------------------|
|   3  | 8/31/10 |   EXH    | 8/31/10  | Photos of itmes Bordados Ada                           |
|------|---------|----------|----------|--------------------------------------------------------|
|   4  | 8/31/10 |   EXH    | 8/31/10  | Seizure inventory - Mundo de Curísoídades|
|------|---------|----------|----------|--------------------------------------------------------|
|   5  | 8/31/10 |   EXH    | 8/31/10  | Photos of items seized - Mundo de Curiosidades         |
|------|---------|----------|----------|--------------------------------------------------------|
|   6  | 8/31/10 |   EXH    | 8/31/10  | Seizure inventory - Oscar Import                       |
|------|---------|----------|----------|--------------------------------------------------------|
|   7  | 8/31/10 |   EXH    | 8/31/10  | Seizure invenstory - Away Discount                     |
|------|---------|----------|----------|--------------------------------------------------------|
|   8  | 8/31/10 |   EXH    | 8/31/10  | Seizure invenstory - Little Store                      |
|------|---------|----------|----------|--------------------------------------------------------|
|   9  | 8/31/10 |   EXH    | 8/31/10  | Seizure inventory - Tienda Fun and Happy               |
|------|---------|----------|----------|--------------------------------------------------------|
|  10  | 8/31/10 |   EXH    | 8/31/10  | Seizure inventory - Los Angeles Gift Shop              |
|------|---------|----------|----------|--------------------------------------------------------|
|  11  | 8/31/10 |   EXH    | 8/31/10  | Seizure inventory - Tienda La Peseta                   |
|------|---------|----------|----------|--------------------------------------------------------|
|  12  | 8/31/10 |   EXH    | 8/31/10  | Seizure inventory - Torrecillas Gas Station            |
------------------------------------------------------------------------------------------------|

* Exhibits are at the Clerk's Office.
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
                        COPYRIGHT REGISTRATIONS
Plaintiff: SANRIO COMPANY, LTD.


            TITLE                     COPYRIGHT NO.  REGISTRATION DATE
  Bad Badtz Maru Graphic
  Artwork                               VA 811 440    February 4, 1997
  Hello Kitty Graphic Artwork           VA 130 420    December 2, 1982
  KeroKeroKeroppi Sticker
  Book                                  VA 636 579      May 25, 1994
  Little Twin Stars Stickers            VA 246 421    December 15, 1986



*172
  Monkichi Graphic Artwork              VA 840 495    February 4, 1997
  My Melody Graphic Artwork             VA 130 419    December 2, 1982
  Patty & Jimmy Graphic Artwork         VA 130 421    December 2, 1982
  Pekkle Graphic Artwork                VA 636 582    May 25, 1994
  Picke Bicke Graphic Artwork           VA 840 496    February 4, 1972
  Pochacco Sticker Book                 VA 636 580      May 25, 1994
  Tuxedo Sam Stickers                   VA 148 625    February 21, 1984
  Winkipinki Graphic Artwork            VA 840 494    February 4, 1997
  Zashikibuta Stickers                  VA 636 581      May 25, 1994
  Plaintiff: THE WALT DISNEY COMPANY
            TITLE                     COPYRIGHT NO.  REGISTRATION DATE
  "Steamboat Willie"                    MP 2124       November 21, 1928
  "Steamboat Willie"                    R 162021      December 22, 1955
  Mickey Mouse                          GP 80188      February 17, 1972
  Mickey Mouse                          VA 58-937     September 15, 1998
  Minnie Mouse as a character           MP 2124       November 21, 1928
  in "Steamboat Willie"
  Minnie Mouse                          GP 80191      February 17, 1972
  Minnie Mouse                          VA 58-938     September 15, 1980
  Donald Duck as a character            MI 4802         May 31, 1934
  in "The Wise Little Hen
  Wait Disney's Silly Symphony"
  Donald Duck as a character            R 277811        June 19, 1961
  in "The Wise Little Hen
  Walt Disney's Silly Symphony"
  Donald Duck                          GP 80184         August 8, 1972
  Donald and Daisy                     VA 58-935      September 15, 1980
  Goofy as a character in "Mic-        MI-3342          May 30, 1932
  key's Review"
  Goofy                                R 237770         June 8, 1959
  Goofy                                GP 80187       February 17, 1972
  Goofy                                VA 58-936      September 15, 1980



*173
  "Aladdin"                            PA 583-905       June 15, 1909
  "Beauty and the Beast"               PA 542 647     November 20, 1991
  Daisy Duck in "Don Donald"
  Daisy Duck                           GP 81520       November 8, 1972
  Daisy Duck                           VA 58-933      September 15, 1980
  "The Lion King"                      PA 659-979       June 20, 1994
  "The Little Mermaid"                 PA 431-543     November 17, 1989
  Pluto as a character in "The           M1906        September 8, 1930
  Chain Gang"
  Pluto "The Chain Gang"               R 204524       December 16, 1957
  Pluto                                GP 80192       February 17, 1972
  Pocahontas Style Guide               VA 690-928     January 12, 1995
  "Snow White and the Seven            LP 7689
  Dwarfs"
  "Who Framed Roger Rabbit"            VA 272 999     August 10, 1987
  Licensing Kit
  "Hercules"                           PA 670-961       July 15, 1997
  "The Hunchback of Notre              PA 795-221       July 11, 1996
  Dame"
  "101 Dalmatians"                     PA 789-990     December 11, 1996
  "One Hundred and One Dal-            RE 370-901     January 21, 1998
  matians"
  "One Hundred and One Dal-            LP 18715       November 18, 1960
  matians"
  "Winnie The Pooh" Licensing          VA 242 333     October 31, 1996
  Kit
  "Winnie The Pooh"                    GP 81528       October 31 1992
  "Toy Story"                          PA 765-713     December 20, 1995
  "Toy Story" Style Guide              VA 735-197     August 28, 1995
  "A Bug's Life"                       PA 901-890     December 30, 1998
  "A Bug's Life" Style Guide           VA 875-986       March 12, 1998
  "Mulan"                              PA 799-025       July, 7, 1998
  "Mulan" Style Guide                  VA 849-510     September 29, 1997



*174
  "Tarzan"                             PA 939-561       July 30, 1999
  "Tarzan" Style Guide                 VA 949-479     November 5, 1998
  "Monsters, Inc."                     VA 999-982     December 15, 2000
  "The Emperor's New                   VA 999-573       June 19, 2000
  Groove"
  "Lilo and Stitch"                    VA1-094-896      August 2, 2001
  Tinker BellStyle Guide              VA X-XXX-XXX    October 17, 2001
  The Disney Princess Brand-           X X-XXX-XXX      April 23, 2002
  ing Guide 2002-2004
  Finding NemoSpring 2003             VA X-XXX-XXX    September 11, 2002
  Style Guide
  CarsStyle Guide                     VA X-XXX-XXX      March 2, 2005
  Plaintiff: HANNA-BARBERA
            TITLE                     COPYRIGHT NO.  REGISTRATION DATE
  Scooby and Scrappy Doo Col-           VAU 56-801    December 27, 1983
  lection and model artwork
  The Scooby Doo Show Collec-           VAU 54-303    December 12, 1983
  tion
  "Scooby's All-Stars                   PA 320 830    September 22, 1986
                                  TRADEMARK REGISTRATIONS
  Plaintiff: SANRIO COMPANY, LTD.
                                                     REGISTRATION      DATE OF
                   MARK                                 NUMBER        ISSUANCE           CLASS
  Hello Kitty (rep.)                                  1,200,083      July 6, 1982          16
  Hello Kitty (rep.)                                  1,200,083      July 6, 1982          18
  Hello Kitty (rep.)                                  1,277,721      May 15, 1984          16
  Hello Kitty (rep.)                                  1,277,721      May 15, 1984          18
  Hello Kitty (words)                                 1,215,436    November 9, 1982        16
  Hello Kitty (words)                                 1,215,436    November 9, 1982        18
  Hello Kitty (words)                                 1,279,486      May 29, 1984          16
  Hello Kitty (words)                                 1,279,486      May 29, 1984          18
  Plaintiff: DISNEY ENTERPRISES, INC.
                                                      REGISTRATION    DATE OF
                   MARK                                 NUMBER       ISSUANCE            CLASS
  "Mickey's Kitchen" and Design                       1,674,655    February 4, 1992        42
  "Mickey Mouse"                                        313,765     August 23, 1994        38
  "Mickey Mouse"                                      1,857,626     October 11, 1997       14
  "Mouse Ears Design"                                 1,524,601    February 14, 1989       25
  "Donald Duck"                                       1,161,868      July 21, 1981         16
  Mickey Mouse                                        2,704,887      April 8, 2003      9, 16, 18,
                                                                                         20, 21
                                                                                         24, 25,
                                                                                           28



*175
  Minnie Mouse                                        2,700,619      March 25, 2003     9, 16, 18,
                                                                                         20, 21,
                                                                                         24, 25,
                                                                                         28, 30
  Pluto                                               2,707,323      April 15, 2003     9, 16, 18,
                                                                                         21, 24,
                                                                                         25, 28,
                                                                                           30
  "Disney"                                            3,088,198       May 2, 2006          25
  "Walt Disney World"                                 3,066,604      March 7, 2006         20
  "Walt Disney World"                                 1,189,727    February 16, 1982    6, 9, 11,
                                                                                         16, 18,
                                                                                         20, 21,
                                                                                         41, 42
  Mickey Mouse                                        2,781,641    November 11, 2003       25
  Donald Duck                                         2,700,620      March 25, 2003     9, 16, 18,
                                                                                         20, 21,
                                                                                         24, 25,
                                                                                         28, 30
  Daisy Duck                                          2,704,890      April 8, 2003      9, 16, 18,
                                                                                         20, 21,
                                                                                         24, 25,
                                                                                         28, 30
  Goofy                                               2,721,608      June 3, 2003       9, 16, 18,
                                                                                         20, 21,
                                                                                         24, 25,
                                                                                         28, 30
  Lady and the Tramp                                  2,897,511    October 26, 2004     3, 9, 14,
                                                                                         16, 18,
                                                                                         21, 24,
                                                                                         25, 28,
                                                                                           30
  Cinderella                                          3,057,988    February 7, 20069,    14, 16,
                                                                                         18, 21,
                                                                                         24, 25,
                                                                                         28, 30
  Walt Disney's Alice In Wonderland                   2,895,968       August 9, 2005    3, 9, 14,
                                                                                         16, 18,
                                                                                         21, 24,
                                                                                         25, 28,
                                                                                           30
  Snow White                                          2,891,463        May 17, 2005     3, 9, 14,
                                                                                         16, 18,
                                                                                         21, 24,
                                                                                         25, 28,
  Finding Nemo                                        2,913,697    December 21, 2004       14
  Cars                                                3,166,826    October 31, 2006Z       21
  Cars                                                3,166,829    October 31, 2006        25
  Cars                                                3,178,664    November 28, 2006       28
  "Disney's Beauty and the Beast"                     2,870,954     August 10, 2004        25
  Plaintiff: TIME WARNER ENTERTAINMENT COMPANY, LP.
                                                     REGISTRATION     DATE OF
                   MARK                                 NUMBER       ISSUANCE            CLASS
  Looney Tunes Characters with WB                     1,513,686    November 22, 1998       25
  Looney Tunes Characters with WB                     1,081,450    January 10, 1978       3, 25,
  Tweety                                              1,306,114    November 20, 1984       25
  "Tweety"                                            1,302,779    October 30, 1984        25
  "Tweety"                                            1,869,692    December 27, 1994       25



*176
  Tweety                                              1,872,569    January 10, 1995        25
  "Bugs Bunny"                                        1,872,919    January 17, 1995        25
  "Bugs Bunny"                                        1,872,565    January 10, 1995        25
  "Taz"                                               2,310,049    January 20, 1998        25
  Sylvester                                           1,873,921    January 17, 1995        25
  "Sylvester"                                         1,872,567    January 10, 1995        25
  Road Runner                                         1,872,562    January 10, 1995        25
  Road Runner and "Road Runner"                       2,157,957      May 19, 1998          25
  Marvin the Martian                                  1,872,564    January 10, 1995        25
  "Marvin the Martian"                                1,872,563    January 10, 1995        25
  Daffy Duck                                          1,879,823    February 21, 1995       25
  "Daffy Duck"                                        1,873,922    January 17, 1995        25
  Wile E. Coyote                                      1,868,427    December 20, 1994       25
  "Wile E. Coyote"                                    1,872,581    January 10, 1995        25
  Yosemite Sam                                        1,872,566    January 10, 1995        25
  "Yosemite Sam"                                      1,872,568    January 10, 1995        25
  "Taz"                                               1,879,822    February 21, 1995       25
  "Porky Pig"                                         1,879,821    February 21, 1995       25
  Elmer Fudd                                          1,873,920    January 17, 1995        25
  "Elmer Fudd"                                        2,017,978    November 19, 1996       25
 Pepe Le Pew                                          1,871,386    January 3, 1995         25
 "Pepe Le Pew"                                        1,869,694    December 27, 1994       25
 Foghorn Leghorn                                      1,873,923    January 17, 1995        25
 "Foghorn Leghorn"                                    2,055,569      April 22, 1997        25
 "Speedy Gonzales"                                    2,057,614      April 29, 1997        25
 Plaintiff: HANNA-BARBERA PRODUCTIONS, INC.
                                                     REGISTRATION       DATE OF
                   MARK                                 NUMBER          ISSUANCE         CLASS
  SCOOBY-D00                                          2,574,602        May 29, 2002         3
  SCOOBY-D00                                          2,618,231    September 11, 2002       5
  SCOOBY-D00                                          2,596,084         July 2002           9
  SCOOBY-D00                                          2,580,408       June 12, 2002        14
  SCOOBY-D00                                          2,616,033    September 4, 2002       16
  SCOOBY-D00                                          2,615,404      September 4, 2002     25
  SCOOBY-D00                                          2,574,601        May 29, 2002        28
  SCOOBY-D00                                          1,579,527    January 24, 1994        41
  SCOOBY SNACKS                                       2,599,694       July 24, 2002        30
  SCOOBY SNACKS                                       2,652,776    November 20, 2002       31
  Plaintiff: DC COMICS
                                                     REGISTRATION        DATE OF
                   MARK                                 NUMBER          ISSUANCE         CLASS
  BAT EMBLEM                                          2,119,266    December 10, 2001       16
  BAT EMBLEM                                          1,581,593    February 7, 1994        21
  BAT EMBLEM                                          1,581,659    February 7, 1994        25
  BAT EMBLEM                                          1,581,725    February 7, 1994        28
  BAT REP.                                            1,219,120    December 8, 1986        16
  BAT REP. IN QUESTION MARK                           2,178,744     August 5, 2002         25
  BATLINK                                             2,483,295     August 29, 2005        28
  BATMAN                                               828,412        May 10, 1991          2
  BATMAN                                              1,587,507     March 21, 1994          9
  BATMAN                                               839,561     November 29, 1991       16
  BATMAN                                              1,221,720    December 29, 1986       16
  BATMAN                                               856,045,    September 4, 1992       25
  BATMAN                                               858,860     October 23, 1972        28
  BATMAN                                              1,622,749    November 14, 1994       30
  BATMAN                                              1,652,640      July 31, 1995         41
  BATMAN                                              2,457,655      June 6, 2005          41



*177
  BATMAN                                              2,114,598    November 19, 2001       42
  BATMAN                                               836,046     September 27, 1971      46
  BATMAN & ROBIN                                      2,171,937      July 8, 2002           9
  BATMAN & ROBIN                                      2,404,483    November 15, 2004       16
  BATMAN & ROBIN                                      2,251,837      June 9, 2003          25
  BATMAN & ROBIN                                      2,245,040      May 12, 2003          28
  BATMAN AND THE OUTSIDERS                            1,292,260    August 29, 1988         16
  BATMAN BEYOND                                       2,491,335    September 19, 2005      16
  BATMAN BEYOND                                       2,649,865    November 13, 2006       28
  BATMAN BEYOND                                       2,643,418     October 30, 2006       41
  BATMAN ON BAT REP                                    804,709       March 2, 1990         16
  BATMAN ON BAT REP                                    382,770     November 13, 1944       16
  BATMAN REP. WITH ROPE                               1,262,504    December 28, 1987       28
  BATMAN'S CAPE DESIGN                                1,201,014      July 14, 1986         16
  BATMOBILE                                           1,124,961    September 12, 1983      28
  BATMOBILE                                           1,179,342    November 25, 1985       28
  THE BATMAN & HEAD REP.                               378,913       June 25, 1944         16
  S Logo                                              1,175,906    November 4, 1985         9
  S Logo                                              2,226,415    February 24, 2003        9
  S Logo                                              1,197,814      June 16, 1986         14
  S Logo                                              1,173,150    October 14, 1985        16
  S Logo                                              1,182,041    December 16, 1985       16
  S Logo                                              1,199,552      June 30, 1986         18
  S Logo                                              1,182,172    December 16, 1985       21
  S Logo                                              1,189,376    February 10, 1986       24
  S Logo                                              1,199,630      June 30, 1986         25
  S Logo                                              1,184,881    January 6, 1986         25
  S Logo                                              1,199,690      June 30, 1986         28
  S Logo                                              2,211,378    December 16, 2002       28
  S Logo                                              1,262,572    December 28, 1987       29
  S Logo                                              1,179,537    November 25, 1985       41
  S Logo                                              1,140,418    October 15, 198425,     26
  SUPERMAN                                            1,175,907    November 4, 1985         9
  SUPERMAN                                            1,180,068    December 2, 1985        14
  SUPERMAN                                            1,209,668    September 22, 1986      16
  SUPERMAN                                            1,221,718    December 29, 1986       16
  SUPERMAN                                            1,182,947    December 23, 1985       18
  SUPERMAN                                            1,184,822    January 6, 1986         21
  SUPERMAN                                            1,186,803    January 20, 1986        21
  SUPERMAN                                            1,183,841    December 30, 1985       24
  SUPERMAN                                            1,189,393    February 10, 1986       25
  SUPERMAN                                            1,070,290      July 27, 2001         28
  SUPERMAN                                            1,278,177       May 16, 1988         29
  SUPERMAN                                            1,216,976    November 17, 1986       35
  SUPERMAN                                             648,647        July 17, 2001        39
  SUPERMAN                                            1,181,538     December 9, 1985       41
  SUPERMAN                                            2,419,510    January 10, 2005        41
  SUPERMAN                                            2,204,195    November 18, 2002       42
  SUPERMAN                                            1,248,822      August 24, 1987      8, 28
  SUPERMAN in Telescopic                              1,185,526     January 13, 1986        9
  SUPERMAN in Telescopic                              1,200,394       July 7, 1986         16
  SUPERMAN IN TELESCOPIC                               371,803      October 11, 1943       16
  SUPERMAN IN TELESCOPIC                              2,226,026    February 24, 2003       16
  SUPERMAN in Telescopic                              1,220,896    December 22, 1986       18
  SUPERMAN in Telescopic                              1,183,809    December 30, 1985       21
  SUPERMAN in Telescopic                              1,189,355    February 10, 1986       21
  SUPERMAN in Telescopic                              1,185,853    January 13, 1986        24
  SUPERMAN in Telescopic                              1,182,226    December 16, 1985       25
  SUPERMAN in Telescopic                              1,209,863    September 22, 1986      28



*178
  SUPERMAN IN TELESCOPIC                              1,278,175      May 16, 1988          29
  SUPERMAN IN TELESCOPIC                              1,218,552    December 1, 1986        35
  SUPERMAN IN TELESCOPIC                              1,181,537    December 9, 1985        41
  SUPERMAN IN TELESCOPIC &                            1,108,577    December 13, 1982       16
  COLOR
  SUPERMAN in Telescopic & SUPER-                      391,821     November 26, 1945       16
  MAN w/ Chains Rep
  SUPERMAN Rep                                        1,200,080      July 7, 1986           3
  SUPERMAN Rep                                        1,200,233      July 7, 1986           9
  SUPERMAN Rep                                        1,200,387      July 7, 1986          14
  SUPERMAN Rep                                        1,178,048    November 18, 1985       16
  SUPERMAN Rep                                        1,209,743    September 22, 1986      21
  SUPERMAN Rep                                        1,201,149      July 14, 1986         21
  SUPERMAN Rep                                        1,201,167      July 14, 1986         24
  SUPERMAN Rep                                        1,180,292    December 2, 1985        25
  SUPERMAN Rep                                        1,229,321      March 9, 1987         28
  SUPERMAN Rep                                        1,235,769      April 27, 1987        28
  SUPERMAN REP                                        1,254,658    October 19, 1987        29
  SUPERMAN SUPERHOMBRE &                               411,871     February 7, 1949        16
  REP
  SUPERMAN w/ Chains Rep                              1,202,033      July 21, 1986         18
  Plaintiff: NIKE, INC.
                                                     REGISTRATION        DATE OF
                   MARK                                 NUMBER          ISSUANCE         CLASS
  Nike                                                1,277,066     May 8, 1984            25
  "Swoosh Design"                                     1,284,385     July 3, 1984           25
  "Nike and Swoosh" Design                            1,237,469     May 10, 1983           25
  Nike Air                                            1,571,066    December 12, 1989       25
  "Air Jordan"                                        1,370,283    November 12, 1985       25
  "Air Jordan" Design                                 1,742,019    December 22, 1992 18,   25
  "Air Jordan" Design                                 1,588,100    September 26, 1989      25
  "Just Do it"                                        1,875,307    January 24, 1995        25
  "Nike"                                              2,196,735    October 13, 1998        14
  "Nike and Swoosh" Design                            2,209,815    December 8, 1998        14
  "Swoosh Design"                                     2,490,994    September 18, 2001      14
  "Just Do It"                                        1,817,919    January 25, 1994        16
  Plaintiff: OAKLEY, INC.
                                                     REGISTRATION        DATE OF
                   MARK                                 NUMBER          ISSUANCE         CLASS
  Oakley                                              1,521,599    January 24, 1989         9
  "Oakley" stylized                                   1,519,596    January 10, 1989         9
  "O" stylized                                        1,904,181      July 11, 1995          9
  "O and Oakley" stylized                             1,902,660      July 4, 1995          16
  "Oakley"                                            1,522,692    January 31, 1989        25
  "Oakley" stylized                                   1,356,297    August 27, 1985      9, 12, 25
  "O and Oakley" stylized                             1,990,262      July 30, 1996        9, 25
  "Oakley" stylized                                   1,980,039      June 11, 1996        9, 25
  "O" stylized                                        2,209,416    December 8, 1998       9, 25
  "O" stylized                                        1,984,501     July 2, 1996          9, 25
  "O" stylized                                        1,519,823    January 10, 1989        18
  "O" stylized                                        2,207,455    December 1, 1998        18

NOTES
[1]  The arrival of Hurricane Earl required the rescheduling of the hearing until September 1, 2010.